—Judgment, Supreme Court, New York County (Bruce Allen, J., at hearing; Rena Uviller, J., at plea and sentence), rendered June 30, 1999, convicting defendant of attempted criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The observing officer’s transmission established probable cause for defendant’s arrest. The description of a Hispanic man wearing a black plastic jacket, a red shirt and blue pants was sufficiently specific, particularly since defendant was arrested at the specified location immediately after the drug transaction and was the only person present and matched the description (People v Rampersant, 272 AD2d 202, 203, lv denied 95 NY2d 870; People v Acevedo, 181 AD2d 596, lv denied 79 NY2d 1045). Concur — Sullivan, J.P., Rosenberger, Rubin, Friedman and Marlow, JJ.